Citation Nr: 0526659	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from June 1971 to 
October 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the White River 
Junction, Vermont, Regional Office (RO) that denied service 
connection for low back disorder.  

On a procedural note, the claim was denied in November 1999 
under the "well grounded claims" theory then in effect.  
Due to changes in the law occasioned enactment of the 
Veterans Claims Assistance Act (VCAA), RO subsequently 
conducted additional development as required by the VCAA 
denied the claim in May 2002 after de novo review.  That 
determination resulted in the instant appeal.  

This appeal was remanded for further development in February 
2004.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant's current back disorder has been competently 
diagnosed as degenerative disc disease, with traumatic disc 
herniation in 1988.

2.  There is anecdotal evidence that appellant had a low back 
injury of unknown etiology prior to service.  Appellant was 
treated in service for acute low back pain, which he asserts 
was consequent to an undocumented back trauma aboard ship.  
Appellant has submitted a lay "buddy statement" asserting 
that appellant was healthy and athletic prior to service, but 
that he reported an in-service back injury after his 
discharge.

3.  The first documentation of a herniated disc occurred in 
1977, five years after appellant's discharge from service.  
Appellant subsequently had a workplace injury in 1988 that 
resulted in a herniated disc.    

4.  Competent medical opinion states that if appellant's 
undocumented in-service back trauma is accepted, it is at 
least as likely as not that said in-service trauma was a 
contributor to the development of his disc disease.  

5.  There is no objective evidence that appellant had a back 
trauma in service, and appellant is not considered to be a 
credible historian.  There is no objective evidence of 
herniated disc or other chronic back problem until 
appellant's workplace injury in 1988.   


CONCLUSION OF LAW

Appellant's current low back disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision herein under appellate review was issued 
after enactment of the VCAA.  The VCAA accordingly applies to 
the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application to 
reopen a previously denied claim for service connection for 
low back disorder was received in July 2001; the claim was 
reopened, developed under the provisions of the VCAA, and 
denied after de novo review by rating decision in May 2002.  
RO sent appellant VCAA duty-to-assist letters in January and 
February 2002, prior to the rating decision, and another VCAA 
duty-to-assist letter in August 2004 during the pendancy of 
this appeal.  None of these three duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in March 2003, and the 
Supplemental Statement of the Case (SSOC) in April 2005 all 
listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was advised of 
his right to testify in a hearing before RO or before the 
Board, but he has not opted to do so.  Appellant was afforded 
a VA medical examination in February 2005, during which the 
examiner provided a requested medical opinion in regard to 
the etiology of appellant's current disability.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  His 
induction physical in June 1971 showed no indication of a 
back disorder prior to service.  There is one treatment note 
citing complaint of severe back pain in July 1971, although 
the clinic made no objective findings and diagnosed 
"situational difficulties, rule out conversion reaction."  
The treatment note also states, "fell and injured back 1 1/2 
years ago" (at that point appellant had been in service for 
one month, so the referenced fall and injury cited would have 
been prior to military service).  There was no radicular 
pain, and neurological findings were intact.  Appellant was 
processed for discharge by a medical board due to a 
preexisting personality disorder, not aggravated by service.  
There is no formal separation physical on file, although the 
medical board's report states that appellant's physical, 
neurological, and laboratory examinations were all normal at 
the time. 

Appellant received VA treatment in October 1977 for complaint 
of pain in the left side of the lower back.  He reported 
three previous episodes, not further identified.  The 
clinician's diagnosis was herniated nucleus pulposus in the 
lumbar spine.  

A VA X-ray of the lumbar spine in November 1977 gave an 
impression of straight spine with loss of normal lordosis, 
but was otherwise negative.   There is a notation of old 
lumbar injury at age 15, probably now a herniated nucleus 
pulposus at L4.

The file contains a VA medical certificate dated July 1991 
regarding mental health treatment.  The medical history 
portion of the certificate cited current back pain secondary 
to injury, and stated that appellant was currently on worker 
compensation for same.

The file contains a VA psychiatric discharge report dated 
June 1993 to August 1993.  Appellant complained of current 
severe back pain radiating down his left leg, consequent to a 
recent injury while building a wall for his girlfriend.  Past 
medical history noted status post excision of an 
intervertebral disc in 1988.  At the time of his discharge, 
MRI was recommended to distinguish herniated disc from a 
scar.

In July 1993, appellant submitted a claim for back 
disability, cited as beginning in 1988 and not service 
connected.  RO treated this as a claim for nonservice-
connected pension and granted a nonservice-connected pension 
for low back disability in November 1993.

Appellant had a VA general medical examination in October 
1993.  Appellant complained of sharp, constant pain in the 
vicinity of his laminectomy scar radiating to the right hip 
and knee.  Appellant reported that the pain began after a 
1988 accident in which he jumped off a truck and sustained a 
herniated disc, and he reinjured the back in a truck accident 
in 1989.  The examiner's diagnosis was right lateral disc 
herniations at L4/L5 and L5/S1 with significant right L5 
nerve root compromise, and history right hemilaminectomy.

Appellant had a VA spine examination in January 1997.  The 
examiner reviewed appellant's C-file and noted that appellant 
was currently drawing a 60 percent VA nonservice-connected 
pension for intervertebral disc syndrome (IVDS).  The 
examiner made no observations regarding possible service 
connection.  The examiner's current diagnosis was herniated 
nucleus pulposus L4/S1 with bilateral radiculopathy, and 
status post L5/S1 right hemilaminectomy in 1988.

Appellant filed a claim for service connection for back 
injury in August 1999.  RO issued a rating decision denying 
service connection in November 1999.  Appellant was notified 
of the denial but did not appeal.

Appellant submitted a request to reopen the claim in July 
2001.  In support, he submitted a July 2001 letter from Dr. 
F.M.P., a VA anesthesiologist, in which Dr. F.M.P. stated an 
opinion that appellant's current back pain was most likely 
service related.  Attached to Dr. F.M.P.'s letter were two 
May 2001 treatment notes, from which it appears that Dr. 
F.M.P. based his opinion on appellant's account that back 
pain began in service and was treated in service.  There is 
no indication in the treatment notes that Dr. F.M.P. was 
aware of the post-service injury and surgery in 1988 and 
1989.

RO issued a rating decision in May 2002 denying service 
connection for low back disorder, based on a finding that the 
back pain treated in service was acute and transitory, and 
that the current disability did not become manifest during 
service or any presumptive period.

The file contains VA outpatient treatment notes from White 
River Junction VA Medical Center (VAMC) for the period 
January 1988 to August 2004.  There were intermittent 
references to treatment for low back pain from February 1988 
onward.  The only references regarding the etiology of that 
back pain occurred in notes dated August 1993 ("back pain 
radiating down right leg, similar sensation to left leg pain 
prior to disc removal in 1988"),  March 1999 ("prior 
medical history of back pain, improved post back surgery in 
1988"), May 2001 ("his back pain started when he was in 
service"), June 2001 ("30 year history of low back pain; 
patient states he first hurt it in the service"), and 
November 2001 ("he relates history of initial onset of low 
back pain following a jump out of a tractor trailer, landing 
on the heels, with low back pain with a radicular component 
into both lower extremities back in 1978; this episode of low 
back pain was relieved by L4-L5 laminectomy and disc 
excision").   

Appellant underwent a VA spinal examination in February 2005.  
The examiner reviewed the C-file.  The examiner stated, based 
on his review of the file, that appellant entered military 
service after having a back injury of unknown etiology at age 
15, and that he was treated in 1971 for complaint of acute 
low back pain that exacerbated multiple psychiatric issues.  
Appellant was boarded out of military service in 1972.  His 
next treatment of record was at White River Junction VAMC in 
1977.  The lack of X-ray findings in 1977 does not preclude a 
disc existing at that time, and the notes from service are 
vague because clinicians were more focused on treating 
appellant's psychiatric manifestations.  Appellant developed 
acute distress syndrome after jumping from a truck in 1988, 
and has not worked since then; he was rejected for disability 
pension by SSA but was granted a VA nonservice-connected 
pension.

The examiner noted appellant's current physical condition and 
manifestations of low back disability in detail.  In regard 
to whether it is more likely than not that appellant's 
current low back disability was incurred in or aggravated by 
military service, the examiner stated that it was difficult 
to say without resorting to speculation.  The 1971 in-service 
treatment was one of only two low back injuries that 
appellant had prior to jumping from the truck and herniating 
a disc in 1988.  Appellant claimed that he fell down a steel 
ladder on shipboard and was treated by a corpsman, but that 
is not documented.  Appellant presented examiner a March 2005 
letter from C.J. (letter not included in the file) stating 
that appellant was strong and active in high school but 
appellant reported to C.J. after he returned home from 
service that he had injured his back and could not work.  The 
examiner stated that C.J.'s letter appears to add some 
credence to appellant's claim.

The examiner officially diagnosed degenerative disc disease 
with traumatic herniated nucleus pulposus of L5-S1 in 1988, 
with left radicular signs similar to those mentioned in VAMC 
notes of 1977 but not substantiated in service medical 
records from 1970-1971.  If one accepts appellant at his 
word, and accepts the buddy statement from C.J., it is as 
likely as not that the fall down the ladder could have been a 
contributing factor in the development of his disc disease. 
  
III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).   By "clear 
and unmistakable evidence" is meant that which cannot be 
misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Only such conditions as are recorded in physical examination 
reports are to be considered as "noted." The veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

In this case, there is no clear and unmistakable evidence 
that appellant had a low back injury prior to service.  The 
entrance physical examination is silent in regard to a 
preexisting back injury, and the service clinical note citing 
a preexisting back injury appears to be based on appellant's 
contemporaneous statement rather than to any clinical 
evidence; as noted above, a veteran's reported history does 
not constitute notation of that disease or injury.  There is 
also a VA treatment note in 1977 citing history of back pain 
dating to 1967, when appellant was 15 years old, but again 
this appears to be based on appellant's account to the 
examiner rather than on clinical documentation.  The Board 
therefore finds that the presumption of soundness is not 
rebutted, and for adjudication purposes the injury was not 
preexisting. 

Direct Service Connection

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first Hickson element is medical evidence of a current 
disability.  The VA medical examination of February 2005 
constitutes a competent medical diagnosis of degenerative 
disc disease, and the Board accordingly finds that the first 
Hickson element (medical evidence of a current disability) is 
satisfied in regard to the claimed disability.  

The second Hickson element is medical or lay evidence of an 
in-service disease or injury.  In this case, although there 
is no evidence that appellant had a disc injury in service, 
the service medical record does show that appellant was 
treated for back pain, apparently acute and not otherwise 
identified.  The VA medical examiner in February 2005 opined 
that service medical treatment may have been more focused on 
treating appellant's psychiatric problems than his back 
problem, which is a possible reason that the back pain was 
not further developed during service.  The examiner also 
cited a "buddy statement" supporting in-service back pain 
that the examiner felt had some credibility.  The Board 
therefore finds that the second Hickson element (evidence of 
an in-service disease or injury) is satisfied.  

The third Hickson element is medical evidence of nexus 
between the claimed disability and the veteran's military 
service.  In this case, there are two items that purport to 
be medical evidence of nexus: the letter by VA physician Dr. 
F.M.P. dated July 2001, and the VA medical examination of 
February 2005, both of which are discussed below.
.  
Dr. F.M.P.'s letter stated that the current rrent back pain 
was most likely service related, but the attached treatment 
notes show that Dr. F.M.P. based his opinion on appellant's 
own account; there is no indication that Dr. F.M.P. was aware 
of the appellant's reported pre-service and post-service 
injuries and surgery.  Medical evaluation that is merely a 
recitation of veteran's self-reported and unsubstantiated 
history has no probative value.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); 
Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Also, a mere transcription of lay history, 
unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Reonal and 
LeShore, supra.  The Board accordingly finds that the letter 
by Dr. F.M.P. does not constitute a competent medical 
statement of nexus.  In this case, the history relied on is 
not confirmed by the contemporaneous evidence of records.  No 
back injury is reported in service, and there are no 
neurological findings noted.

The VA medical examiner in February 2005 stated that if one 
accepts appellant's account of an undocumented in-service 
trauma, it is at least as likely as not that the in-service 
trauma contributed to appellant's current disc disease.  This 
is not a competent medical opinion of nexus because the 
examiner prefaced by stating that he could not state an 
opinion without resorting to speculation.  Medical opinion 
based on speculation, without supporting clinical evidence, 
does not provide the required degree of medical certainty and 
is of no probative value.  Bloom v. West, 12 Vet. App. 185, 
187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); 
Reonal, supra.  The Board therefore finds that the VA medical 
examination did not provide a competent medical opinion of 
nexus. 

Since the three Hickson elements have not been satisfied, 
direct service connection cannot be granted for a low back 
disability, diagnosed as degenerative disc disease.  The in-
service back pathology was acute and transitory and resolved 
with out chronic residuals.  Disc pathology was first shown 
years post-service.

Benefit of the doubt

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board finds that the 
passage of five years between appellant's discharge from 
service (1972) and the first recorded complaint of back pain 
(1977) constitutes actual evidence against service 
connection.  As discussed above in the context of the Hickson 
analysis, there is no competent evidence in favor of service 
connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.  


ORDER

Service connection for low back disorder, to include 
degenerative disc disease, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


